


Exhibit 10.19
INDEMNIFICATION AGREEMENT


[FORM OF ADT INDEMNIFICATION AGREEMENT]


This Indemnification Agreement (this “Agreement”) is dated as of
________________, 201_, and is between The ADT Corporation, a Delaware
corporation (the “Company”), and [Name of director/officer] (“Indemnitee”).


RECITALS


A. The Company believes that in order for the Company to attract and retain
highly competent persons to serve as directors or in other capacities, including
as officers, the Company must provide such persons with adequate protection
through indemnification against the risks of claims and actions against them
arising out of their services to and activities on behalf of the Company.
 
B. The Company desires and has requested Indemnitee to serve as a director
and/or officer of the Company and, in order to induce the Indemnitee to serve as
a director and/or officer of the Company, the Company is willing to grant the
Indemnitee the indemnification provided for herein. Indemnitee is willing to so
serve on the basis that such indemnification be provided.
C. In recognition of the need to provide Indemnitee with substantial protection
against personal liability, to procure Indemnitee’s continued service as a
director and/or officer of the Company and to enhance Indemnitee’s ability to
serve the Company in an effective manner, and in order to provide such
protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company’s certificate
of incorporation or by-laws, any change in the composition of the Board of
Directors (the “Board”) or any change in control (as defined in Section 4
herein) or business combination transaction relating to the Company), the
parties to this Agreement desire to set forth their agreement regarding
indemnification and the advancement of expenses and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies.
In consideration of Indemnitee’s service to the Company and the covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1. Indemnification.


To the fullest extent permitted by the General Corporation Law of the State of
Delaware (the “DGCL”):


(a) The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity.






--------------------------------------------------------------------------------




(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and expenses (including attorneys’ fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals.


Section 2. Advance Payment of Expenses. To the fullest extent permitted by the
DGCL, expenses (including attorneys’ fees) incurred by Indemnitee in appearing
at, participating in or defending any action, suit or proceeding or in
connection with an enforcement action as contemplated by Section 3(e), shall be
paid by the Company in advance of the final disposition of such action, suit or
proceeding within 20 days after receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time. The Indemnitee hereby undertakes to repay any amounts advanced (without
interest) to the extent that it is ultimately determined that Indemnitee is not
entitled under this Agreement to be indemnified by the Company in respect
thereof. No other form of undertaking shall be required of Indemnitee other than
the execution of this Agreement. This Section 2 shall be subject to Section 3(b)
and shall not apply to any claim made by Indemnitee for which indemnity is
excluded pursuant to Section 7.


Section 3. Procedure for Indemnification; Notification and Defense of Claim.


(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Company hereunder, notify the Company in writing of the
commencement thereof. The failure to promptly notify the Company of the
commencement of the action, suit or proceeding, or of Indemnitee’s request for
indemnification, will not relieve the Company from any liability that it may
have to Indemnitee hereunder, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request therefor including such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to enable the Company to determine whether and to what
extent Indemnitee is entitled to indemnification.


(b) With respect to any action, suit or proceeding of which the Company is so
notified as provided in this Agreement, the Company shall, subject to the last
two sentences of this paragraph, be entitled to assume the defense of such
action, suit or proceeding, with counsel reasonably acceptable to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any subsequently-incurred fees of separate
counsel engaged by Indemnitee with respect to the same action, suit or
proceeding unless the employment of separate counsel by Indemnitee has been
previously authorized in writing by the Company. Notwithstanding the foregoing,
if Indemnitee, based on the advice of his or her counsel, shall have reasonably
concluded (with written notice being given to the Company setting forth the
basis for such conclusion) that, in the conduct of any such defense, there is or
is reasonably likely to be a conflict of interest or position between the
Company and Indemnitee with respect to a significant issue, then the Company
will not be entitled, without the written consent of Indemnitee, to assume such
defense. In addition, the Company will not be entitled, without the written
consent of Indemnitee, to assume the defense of any claim brought by or in the
right of the Company.


(c) To the fullest extent permitted by the DGCL, the Company’s assumption of the
defense of an action, suit or proceeding in accordance with paragraph 3(b) will
constitute an irrevocable acknowledgement by the Company that any loss and
liability suffered by Indemnitee and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement by or for the account of
Indemnitee incurred in connection therewith are indemnifiable by the Company
under Section 1 of this Agreement.


(d) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a). If the
Company determines that Indemnitee is entitled to such indemnification




--------------------------------------------------------------------------------




or, as contemplated by paragraph 3(c) the Company has acknowledged such
entitlement, the Company will make payment to Indemnitee of the indemnifiable
amount within such 30 day period. If the Company is not deemed to have so
acknowledged such entitlement or the Company’s determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 7, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL.


(e) In the event that (i) the Company determines in accordance with this Section
3 that Indemnitee is not entitled to indemnification under this Agreement, (ii)
the Company denies a request for indemnification, in whole or in part, or fails
to respond or make a determination of entitlement to indemnification within 30
days following receipt of a request for indemnification as described above,
(iii) payment of indemnification is not made within such 30 day period or no
later than 60 days following receipt of a request for indemnification as
described above, (iv) advancement of expenses is not timely made in accordance
with Section 2, or (v) the Company or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of expenses. Indemnitee’s expenses (including
attorneys’ fees) incurred in connection with successfully establishing
Indemnitee’s right to indemnification or advancement of expenses, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Company to the fullest extent permitted by the DGCL.


(f) Indemnitee shall be presumed to be entitled to indemnification and
advancement of expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of expenses unless the Company
overcomes such presumption by clear and convincing evidence.


Section 4. Change in Control.


(a) The Company agrees that if there is a change in control of the Company, then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnification and advancement of expenses under this Agreement,
any other agreement or the Company’s certificate of incorporation or by-laws now
or hereafter in effect, the Company shall seek legal advice only from
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld); provided however, that if more
than one independent counsel has been selected by separate Indemnitees such
Indemnitees must agree upon one independent counsel, and the Company shall only
be required to pay the reasonable fees of one independent counsel unless there
is or is reasonably likely to be a conflict of interest or position between such
Indemnitees with respect to a significant issue. In addition, upon written
request by Indemnitee for indemnification pursuant to Section 3(a), a
determination, if required by the DGCL, with respect to Indemnitee's entitlement
thereto shall be made by such independent counsel in a written opinion to the
Board of the Company, a copy of which shall be delivered to Indemnitee. The
Company agrees to pay the reasonable fees of the independent counsel referred to
above and to indemnify fully such counsel against any and all expenses
(including attorney’s fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
            
(b) For purposes of this Section 4, the following definitions shall apply:






--------------------------------------------------------------------------------




(i) A “change in control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following: (A) Acquisition of
Stock by Third Party: any person (as defined below) is or becomes the beneficial
owner (as defined below), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company's then outstanding securities, (B) Change in Board Composition: during
any period of two (2) consecutive years (not including any period prior to the
execution of this Agreement), individuals who at the beginning of such period
constitute the Board of the Company, and any new directors (other than a
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in Sections 4(b)(i)(A), 4(b)(i)(C) or
4(b)(i)(D) or a director whose initial nomination for, or assumption of office
as, a member of the Board of the Company occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of the Company)
whose election by the Board of the Company or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board of the Company, (C) Corporate Transactions: the effective date of a merger
or consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation and with the power to elect at least a majority of the
board of directors or other governing body of such surviving entity, and (D)
Liquidation: the approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, and (E) Other
Events: there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.


For purposes of Section 4(b)(i), the following terms shall have the following
meanings:


(I) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
    amended from time to time.


(II) “person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that person shall exclude (a) the Company,
(b) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (c) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.


(III) “beneficial owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that beneficial owner shall exclude
any person otherwise becoming a beneficial owner by reason of the stockholders
of the Company approving a merger of the Company with another entity or the
Board of the Company approving the sale of securities by the Company to such
person.


(ii) The term “independent counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law generally and the DGCL
specifically and neither presently is, nor in the past five years has been,
retained to represent: (A) the Company or Indemnitee in any matter material to
either such party, or (B) any other party to the action, suit or proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “independent counsel” shall not include




--------------------------------------------------------------------------------




any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement.


Section 5. Insurance and Subrogation.
        
(a) The Company may purchase and maintain a policy or policies of insurance,
providing Indemnitee with coverage for any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf by reason of the fact that
Indemnitee is or was or has agreed to serve as a director, officer, employee or
agent of the Company, or while serving as a director or officer of the Company,
is or was serving or has agreed to serve at the request of the Company as a
director, officer, employee or agent (which, for purposes hereof, shall include
a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement. If the Company
has such insurance in effect at the time the Company receives from Indemnitee
any notice of the commencement of an action, suit or proceeding, the Company
shall give prompt notice of the commencement of such action, suit or proceeding
to the insurers in accordance with the procedures set forth in the policy. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policy.


(b) In the event of any payment by the Company under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee with respect to any insurance policy. Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights in accordance with the terms of such insurance
policy. The Company shall pay or reimburse all expenses actually and reasonably
incurred by Indemnitee in connection with such subrogation.


(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines and amounts paid in settlement, and ERISA excise taxes or
penalties) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.


Section 6. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
alternative dispute mechanism or proceeding, whether civil, criminal,
administrative, investigative or other, and whether made pursuant to federal,
state or other law.


(b) The term “by reason of the fact that Indemnitee is or was or has agreed to
serve as a director, officer, employee or agent of the Company, or while serving
as a director or officer of the Company, is or was serving or has agreed to
serve at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise”
shall be broadly construed and shall include, without limitation, any actual or
alleged act or omission to act.


(c) The term “expenses” shall be broadly construed and shall include, without
limitation, all direct and indirect costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees and related disbursements,
appeal bonds, other out-of-pocket costs and reasonable compensation for time




--------------------------------------------------------------------------------




spent by Indemnitee for which Indemnitee is not otherwise compensated by the
Company or any third party), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of an action, suit
or proceeding or establishing or enforcing a right to indemnification under this
Agreement or otherwise incurred in connection with a claim that is indemnifiable
hereunder.


(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan).


Section 7. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:


(a) Claims Initiated by Indemnitee. Prior to a change of control, to indemnify
or advance expenses to Indemnitee with respect to an action, suit or proceeding
(or part thereof) initiated by Indemnitee, except with respect to any compulsory
counterclaim brought by Indemnitee or an action, suit or proceeding brought to
establish or enforce a right to indemnification or advancement of expenses under
this Agreement (which shall be governed by the provisions of Section 7(b) of
this Agreement), unless such action, suit or proceeding (or part thereof) was
authorized or consented to by the Board of the Company.


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in such action, suit or proceeding in establishing Indemnitee’s
right, in whole or in part, to indemnification or advancement of expenses
hereunder (in which case such indemnification or advancement shall be to the
fullest extent permitted by the DGCL), or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 7(b) is intended to limit the Company’s obligations with respect to the
advancement of expenses to Indemnitee in connection with any such action, suit
or proceeding instituted by Indemnitee to enforce or interpret this Agreement,
as provided in Section 2.


(c) Section 16(b) Matters. To indemnify Indemnitee on account of any suit in
which judgment is rendered against Indemnitee for disgorgement of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange Act of 1934, as
amended.


(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing to have been knowingly fraudulent or constitute
willful misconduct.


(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined by a final (not interlocutory) judgment or
other adjudication of a court or arbitration or administrative body of competent
jurisdiction as to which there is no further right or option of appeal or the
time within which an appeal must be filed has expired without such filing to be
prohibited by law.


(f) Compensation Clawback. To indemnify or advance funds to Indemnitee for
Indemnitee’s reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Securities Exchange Act of 1934, as amended
(including any such reimbursements under Section 304 of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) in connection with an accounting restatement
of the Company or the payment to the Company of




--------------------------------------------------------------------------------




profits arising from the purchase or sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).


Section 8. Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for any amounts paid in settlement
of any action, suit or proceeding without the Company’s prior written consent.
The Company shall not settle any action, suit or proceeding in any manner that
would impose any fine or other obligation on Indemnitee without Indemnitee’s
prior written consent. Neither the Company nor Indemnitee will unreasonably
withhold his, her, its or their consent to any proposed settlement.


Section 9. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed action, suit or proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals, by reason of the fact that Indemnitee is or was or has agreed to serve
as a director, officer, employee or agent of the Company, or while serving as a
director or officer of the Company, is or was serving or has agreed to serve at
the request of the Company as a director, officer, employee or agent (which, for
purposes hereof, shall include a trustee, partner or manager or similar
capacity) of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise, or by reason of any
action alleged to have been taken or omitted in such capacity, from and against
all loss and liability suffered and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement reasonably incurred by or on
behalf of Indemnitee in connection with such action, suit or proceeding,
including any appeals, to the fullest extent permitted by any applicable portion
of this Agreement that shall not have been invalidated.


Section 10. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of all of
Indemnitee’s loss and liability suffered and expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement reasonably incurred by or
on behalf of Indemnitee in connection with any action, suit or proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 5(c), 7 or 8.


Section 11. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed, (b)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt, or (d) sent by facsimile transmission, with receipt of
oral confirmation that such transmission has been received. Notice to the
Company shall be directed to The ADT Corporation, 1501 Yamato Road, Boca Raton,
FL 33431, Attention: General Counsel, facsimile: 561-988-3719. Notice to
Indemnitee shall be directed to [XXXXXX], facsimile: [(XXX)-XXX-XXXX].
                
Section 12. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, the Company’s certificate of incorporation or
by-laws, other agreements or otherwise, and Indemnitee’s rights hereunder shall
inure to the benefit of the heirs, executors and administrators of Indemnitee.
No amendment or alteration of the Company’s certificate of incorporation or
by-laws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.




--------------------------------------------------------------------------------






Section 13. No Construction as Employment Agreement. Nothing contained herein
shall be construed as giving Indemnitee any right to be retained as a director
of the Company or in the employ of the Company. For the avoidance of doubt, the
indemnification and advancement of expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director,
officer, employee or agent of the Company.
    
Section 14. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL.


Section 15. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered hereby, and any
other prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.


Section 16. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.


Section 17. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.


Section 18. Service of Process and Venue. The Company hereby irrevocably and
unconditionally (a) agrees that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Chancery Court of the State
of Delaware (the “Delaware Court”), (b) consents to submit to the non-exclusive
jurisdiction of the Delaware Court for purposes of any action or proceeding
arising out of or in connection with this Agreement, (c) appoints, to the extent
the Company is not otherwise subject to service of process in the State of
Delaware, irrevocably The Corporation Trust Company, Wilmington, Delaware as its
agent in the State of Delaware for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon the Company personally within the State of
Delaware, (d) waives any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (e) waives, and agrees not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.


Section 19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.


Section 20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same Agreement, notwithstanding that
both parties are not signatories to the original or same counterpart. This




--------------------------------------------------------------------------------




Agreement may also be executed and delivered by facsimile signature and in
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.


Section 21. Headings and Section References. The headings and section and
subsection references contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Section references are to this Agreement unless otherwise specified.


This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.


 
 
 
THE ADT CORPORATION
 
INDEMNITEE:
 
 
 
 
 
 
By
 
By
Name:
 
Name:
Title:
 
Title:



